                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


 DONALD HUDSON, JR.,                            )
                                                )
               Plaintiff,                       )
                                                )
        v.                                      )   CIVIL ACTION NO. 5:18-CV-55 (MTT)
                                                )
                                                )
                                                )
 Commissioner of Social Security, et            )
 al.,                                           )
                                                )
               Defendants.                      )
                                                )


                                           ORDER

       United States Magistrate Judge Charles H. Weigle recommends dismissing

without prejudice Plaintiff Donald Hudson’s complaint (Doc. 1) for failure to prosecute

his case. Doc. 18. The Plaintiff requested an extension to file his objection to the

Recommendation, which the Court granted. Docs. 20; 21. The Plaintiff then timely filed

his objection. Doc. 24-1 at 4. The Commissioner responded to the Plaintiff’s objection.

Doc. 26. Pursuant to 28 U.S.C. § 636(b)(1), the Court has considered the Plaintiff’s

objection and has made a de novo determination of the portions of the

Recommendation to which the Plaintiff objects.

       On February 12, 2018, the Plaintiff appealed the Commissioner’s decision

denying him benefits. Doc. 1. On November 7, the Magistrate Judge ordered the

Plaintiff to file a brief in support of his request for judicial review of the Commissioner’s

decision within twenty-one days. Doc. 17. The Plaintiff never filed a brief. On

December 4, the Magistrate Judge issued his Recommendation that the case be
dismissed for failure to prosecute. Doc. 18. On December 27, the Plaintiff requested

an extension to file his objection to the Recommendation, which the Court granted.

Docs. 20; 21. On January 15, 2019, the Plaintiff filed his objection. Doc. 24. The

Plaintiff did not list a specific objection to the Recommendation. See generally Docs.

24; 24-1; 24-2. Rather, the Plaintiff merely asked the Court to grant his request of

“temporary benefits for the safety and well-being of myself and wife and two children,”

and did not address his failure to prosecute his case. Doc. 24. The Plaintiff has thus

failed to show good cause for his failure to prosecute, and in any event, the Plaintiff’s

objection adds no argument in support of his request for judicial review of the

Commissioner’s decision. See Murrah v. Fire Ins. Exch., 480 F.2d 613, 613 (5th Cir.

1973) (stating that because no good cause for failing to prosecute his case was shown,

the court dismissed the case without prejudice); 1 see also Wiggins v. Crosby, 2007 WL

567529, at *1 (N.D. Fla. 2007) (“[The plaintiff] filed objections, which merely indicate that

[he] objects, without adding additional argument.” (internal citation omitted)).

        The Court has reviewed the Recommendation, and the Court accepts and adopts

the findings, conclusions, and recommendations of the Magistrate Judge. The

Recommendation (Doc. 18) is ADOPTED and made the order of this Court.

Accordingly, the Plaintiff’s complaint (Doc. 1) is DISMISSED without prejudice.

        SO ORDERED, this 12th day of April, 2019.


                                                 S/ Marc T. Treadwell
                                                 MARC T. TREADWELL, JUDGE
                                                 UNITED STATES DISTRICT COURT



1Decisions of the Fifth Circuit rendered prior to October 1, 1981 “shall be binding as precedent in the
Eleventh Circuit.” Bonner v. City of Pritchard, Ala., 661 F.2d 1206, 1207 (11th Cir. 1981).

                                                     2
